                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          JONESBORO DIVISION

CHARLES DAVID EARWOOD                                                     PETITIONER

v.                        NO: 3:18-CV-00157 BSM-JTR

MIKE ALLEN, Sheriff, Crittenden
County Detention Center                                                 RESPONDENT

                                    JUDGMENT

     Pursuant to the order entered on this day, this case is dismissed without prejudice.

     IT IS SO ORDERED this 26th day of November 2018.



                                                _________________________________
                                                 UNITED STATES DISTRICT JUDGE
